Name: 86/170/EEC: Commission Decision of 9 April 1986 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1985 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-05-16

 Avis juridique important|31986D017086/170/EEC: Commission Decision of 9 April 1986 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1985 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 130 , 16/05/1986 P. 0047 - 0048*****COMMISSION DECISION of 9 April 1986 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1985 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (86/170/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Regulation (EEC) No 797/85, and in particular Article 18 (3) thereof, Whereas the Government of the Federal Republic of Germany has notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85 and Article 17 (4) of Directive 72/159/EEC the text of the provisions listed in the Annex to this Decision; Whereas under Article 25 (3) of Regulation (EEC) No 797/85 as regards the period from 1 April to 31 December 1985 and under Article 18 (3) of Directive 72/159/EEC as regards the period from 1 January to 31 March 1985, the Commission must decide whether, having regard to the compatibility of these provisions with Regulation (EEC) No 797/85 and Directive 72/159/EEC and to the objectives of this Regulation and this Directive and to the need to ensure that the various measures are properly related, the conditions for a financial contribution by the Community are satisfied; Whereas the said provisions are consistent with the objectives of Regulation (EEC) No 797/85 so that, with due regard to the extent to which they comply with the said Regulation, it is justified to conclude that the condition for a financial contribution by the Community for measures eligible under the said Regulation are satisfied from the period from 1 April to 31 December 1985; Whereas, moreover, Article 3 of Council Directive 84/140/EEC of 5 March 1984 amending Directive 72/159/EEC, 72/160/EEC and 72/161/EEC in relation to agricultural structures (3) lays down that the expenditure incurred by Member States for the grant of aid for the realization of farm improvement plans granted after 29 February 1984 shall be eligible under the European Agricultural Guidance and Guarantee Fund (EAGGF) if the nature and allocation criteria thereof comply with those adopted by the Council in the future Regulation concerning the improvement of agricultural structures for plans for materially improving holdings; Whereas, therefore, the provisions mentioned also satisfy, as regards the period from 1 January to 31 March 1985, and as regards eligible measures under Regulation (EEC) No 797/85, the conditions for a financial contribution by the Community; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the Annex to this Decision which were notified by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 797/85 and Directive 72/159/EEC, satisfy the conditions for a financial contribution by the Community in 1985, for the eligible measures under the Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 96, 23. 4. 1972, p. 1. (3) OJ No L 72, 15. 3. 1984, p. 24. ANNEX List of the provisions applied in the Federal Republic of Germany in 1985 and which are the subject of this Decision I. Principles for the encouragement of investment in individual farms and settlement of rural areas, in the version of 7 May 1985 II. Laender BAVARIA - Directives of 1 January 1983 laying down special conditions for financial assistance under Article 6 (5) of the Law on the promotion of agriculture in Bavaria (machinery syndicates), - Directives of 29 March 1978 on the encouragement of village improvements, in the amended version of 1 October 1983, - Directives of 17 February 1984 and 1 October 1985 on agricultural credit granted by the Land, - Directives in their amended version of 1 August 1985 on the encouragement of measures for the conservation of the countryside (parts B and C), - Directives of 28 June 1984 concerning the environmentally friendly investment in storages of agricultural wastes on farms. BADEN-WUERTTEMBERG - Directives of 2 July 1984 to encourage machinery syndicates and farm relief services, - Directives of 2 November 1984 to encourage investment in the economic sector - Regional Programme, - Directives of 20 October 1981 concerning aid for the modernization of vineyards. HAMBURG Directives of 2 June 1985 on the granting of subsidies for farm investments. HESSE - Directives of 8 March 1975 on the granting by the Land of subsidies to land development associations, - Directives of 8 September 1983 on the promotion of joint land development schemes. LOWER SAXONY - Directives on the granting of subsidies to machinery syndicates, in the version of 10 October 1979, - Directives of 28 September 1984 on village improvements, - Directives of 8 March 1985, on the granting of subsidies to reduce nuisance. RHINELAND-PALATINATE Order of 3 April 1984 to promote the formation of machinery syndicates and the pooling of labour resources. SAARLAND - Decision of 5 June 1973 to promote cooperation between farms, - Directives of 1 September 1972 on interest-rate subsidies for agriculture in the version of 17 December 1984. SCHLESWIG-HOLSTEIN - Directives of 3 November 1982 to encourage the formation of associations for the rational use of agricultural machinery (machinery syndicates), - Directives of 2 April 1981 to encourage the construction of buildings for cattle and pig farming, in the version of 17 December 1982.